Title: To James Madison from David Montagu Erskine, 18 February 1807
From: Erskine, David Montagu
To: Madison, James



Sir
Feby. 18, 1807

I have the Honor to acknowlidge the receipt of your letter of the th Inst. respecting John White, who is stated to be an American Citizen, now detained on board His Majesty’s Ship Elephant, & about to undergo a Trial by Court Martial for Desertion.
I will immediately forward an application to the admiral on the Jamaica Station, to suspend this trial until the facts stated can be investigated; but I much fear that it must arrive too late, as it appears his Trial was to have taken place in August last.  With the highest Respect & Consideration I have the Honor to be Sir Your most obedt. Servt.

D. M. Erskine

